UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 23, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number 1-11313 and 333-169977 CKE RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0602639 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6307 Carpinteria Avenue, Ste. A, Carpinteria, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (805) 745-7500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £ No RExplanatory Note: While the registrant is not subject to the filing requirements of Section 13 or 15(d) of the Exchange Act, it has filed all reports pursuant to Section 13 or 15(d) of the Exchange Act during the preceding 12 months. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer R Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of outstanding shares of the registrant’s common stock was 100 shares as of June 24, 2011. CKE RESTAURANTS, INC. AND SUBSIDIARIES INDEX Page No. Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 Part II. Other Information Item 1. Legal Proceedings 38 Item 6. Exhibits 40 Signatures 41 2 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except shares and par values) (Unaudited) Successor May 23, 2011 January 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $162 as of May 23, 2011 and $92 as of January 31, 2011 Related party trade receivables Inventories Prepaid expenses Assets held for sale Advertising fund assets, restricted Deferred income tax assets, net Other current assets Total current assets Notes receivable, net — Property and equipment, net of accumulated depreciation and amortization of $58,226 as of May 23, 2011 and $36,342 as of January 31, 2011 Property under capital leases, net of accumulated amortization of $5,698 as of May 23, 2011 and $3,638 as of January 31, 2011 Goodwill Intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities: Current portion of bank indebtedness and other long-term debt $
